Exhibit 10.4
 
IMPRIMIS PHARMACEUTICALS, INC.
 
PERFORMANCE STOCK UNITS AGREEMENT
 
On May 2, 2013 (the “Grant Date”), Imprimis Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), has awarded to Mark Baum (“Grantee”) a targeted
number of 1,050,000 (the “Target Number”) Performance Stock Units (the
“Performance Stock Units” or “Award”) to be calculated and determined as
discussed below.  Each Performance Stock Unit will represent an unfunded and
unsecured promise of the Company to deliver shares of common stock, par value
$0.01 per share, of the Company (the “Shares”) to Grantee as set forth herein.
Each Performance Stock Unit will be subject to forfeiture until the date such
Performance Stock Unit vests pursuant to Paragraph 1 of this Agreement.  The
Performance Stock Units have been granted pursuant to the Imprimis
Pharmaceuticals, Inc. Amended and Restated 2007 Incentive Stock and Awards Plan
(the “Plan”), and shall be subject to all provisions of the Plan, which are
incorporated herein by reference, and shall be subject to the provisions of this
Agreement.  Capitalized terms used in this Agreement that are not specifically
defined will have the meanings ascribed to such terms in the Plan.
 
1.           Vesting.  The Performance Stock Units consist of the following five
tranches (each, a “Tranche”) that vest upon the attainment of the target share
price (the “Target Share Price”) as specified below:
 

         
Tranche
  
No. of Shares
  
Target Share Price
Tranche 1
 
19.05% of Target Number
  
$10.00 or greater
Tranche 2
  
19.05% of Target Number
  
$15.00 or greater
Tranche 3
  
19.05% of Target Number
  
$20.00 or greater
Tranche 4
  
19.05% of Target Number
  
$25.00 or greater
Tranche 5
  
23.8% of Target Number
  
$30.00 or greater

Each Tranche may only vest once.  Except as otherwise specified below, for each
respective Tranche to vest, all three of the following conditions must be met:
 
(a)           a Trigger Date may occur any time after the Grant Date.  A
“Trigger Date” means any trading day on which the official closing price per
Share (the “Closing Price”) is at or above the Target Share Price for the
respective Tranche.  Notwithstanding the foregoing, the Committee will, in such
manner as the Committee determines is appropriate in its discretion, include the
value of stock dividends distributed to the stockholders of the Company in
connection with spin-offs or similar transactions for purposes of determining
whether the Target Share Price has been achieved;
 
(b)           during the period that includes the Trigger Date and the
immediately following 19 trading days (each, a “Measurement Period”), the
arithmetic mean of the 20 Closing Prices during the Measurement Period must be
at or above the Target Share Price for such Tranche (the “20 Closing Price
Condition”); and
 
(c)           the Grantee must be in continuous service with the Company and its
Affiliates through the third anniversary of the Grant Date (the “Service
Condition”).
 
To the extent all three of the above conditions are met, the third anniversary
of the Grant Date shall be the “Vesting Date.” If the Grantee’s employment is
terminated as a result of death or Disability, in each case before the third
anniversary of the Grant Date, then all Tranches for which a Trigger Date has
occurred and the 20 Closing Price Condition has been satisfied on or before the
date of termination but which are not vested solely because the date of
termination occurs before the third anniversary of the Grant Date shall vest,
and the date of termination shall be the Vesting Date.  If the Grantee’s
employment is terminated by the Company other than a termination for Cause (as
defined in his Employment Agreement), or by the Grantee for Good Reason (as
defined in his Employment Agreement), in each case before the third anniversary
of the Grant Date, then (i) all Tranches for which a Trigger Date has occurred
and the 20 Closing Price Condition has been satisfied on or before the date of
termination but which are not vested solely because the Service Condition has
not been satisfied shall vest, and the date of termination shall be the Vesting
Date; and (ii) all Tranches for which a Trigger Date occurs and the 20 Closing
Price Condition has been satisfied on or after the date of termination but on or
before the first anniversary of the date of termination and with respect to
which the Grantee would have vested had he satisfied the Service Condition shall
vest on the date on which both the Trigger Date occurs and the 20 Closing Price
Condition has been satisfied and such date shall be the Vesting Date; provided
that the Grantee executes and delivers the Release contemplated by the
Employment Agreement to the Company within twenty-one (21) days following the
date of termination, without revocation or modification; provided, further, that
if a Change of Control has occurred prior to such termination, the subsequent
sentence shall govern, and in no event shall the Vesting Date or a Trigger Date
extend beyond the third anniversary of the Grant Date.  If, after the first
anniversary but before the third anniversary of the Grant Date, the Grantee’s
employment is terminated by the Company or its successor without Cause or by the
Grantee for Good Reason (as defined under his Employment Agreement), in either
case within one (1) year after a Change of Control, then the following Tranches
shall vest, and the date of termination shall be the Vesting Date: (i) all
Tranches for which a Trigger Date has occurred and the 20 Closing Price
Condition has been satisfied on or immediately before the Change of Control but
which are not vested solely because the Grantee has not satisfied the Service
Condition; and (ii) all other Tranches with a Target Share Price at or below the
per-Share transaction consideration received by stockholders of the Company upon
the Change of Control (as determined in accordance with the terms and conditions
of the applicable definitive agreement that results in the Change of Control),
provided that the Grantee executes and delivers the Release contemplated by the
Employment Agreement to the Company within twenty-one (21) days following the
date of termination, without revocation or modification.  Any Tranche that has
not vested by the third anniversary of the Grant Date shall expire.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Transferability.  The Performance Stock Units shall not be
transferable.
 
3.           Termination of Employment.  Except as set forth in Paragraph 1, if
a termination of employment of Grantee occurs prior to the vesting in full of
the Performance Stock Units, any unvested portion of such Performance Stock
Units shall be forfeited by Grantee.
 
4.           Triggering Conduct. As used in this Agreement, “Triggering Conduct”
shall mean Grantee’s material breach of any provision of Section 7 of the
Employment Agreement.
 
5.           Special Forfeiture/Repayment Rules.  For so long as Grantee
continues as an employee with the Imprimis Group and for one year following
termination of employment regardless of the reason, Grantee agrees not to engage
in Triggering Conduct. If Grantee engages in Triggering Conduct during the time
period set forth in the preceding sentence, then Grantee shall, within 30 days
following written notice from the Company, pay to the Company an amount equal to
(x) the aggregate gross gain realized or obtained by Grantee resulting from the
settlement of all Performance Stock Units pursuant to Paragraph 6 hereof
(measured as of the settlement date (i.e., the market value of the Performance
Stock Units on such settlement date)) that have already been settled and that
had vested at any time within three years prior to the Triggering Conduct (the
“Look-Back Period”), minus (y) $1.00.  Grantee may be released from Grantee’s
obligations under this Paragraph 5 if and only if the Committee (or its duly
appointed designee) authorizes, in writing and in its sole discretion, such
release.  Nothing in this Paragraph 5 constitutes a so-called “noncompete”
covenant.  This Paragraph 5 does, however, prohibit certain conduct while
Grantee is associated with the Imprimis Group and thereafter and does provide
for the forfeiture or repayment of the benefits granted by this Agreement under
certain circumstances.  No provisions of this Agreement shall diminish, negate
or otherwise impact any separate agreement to which Grantee may be a party,
including, but not limited to, any certificate of compliance or similar
attestation/certification signed by Grantee; provided, however, that to the
extent that any provisions contained in any other agreement are inconsistent in
any manner with the restrictions and covenants of Grantee contained in this
Agreement, the provisions of this Agreement shall take precedence and such other
inconsistent provisions shall be null and void as to this Agreement.  Grantee
acknowledges and agrees that the restrictions contained in this Agreement are
being made for the benefit of the Company in consideration of Grantee’s receipt
of the Performance Stock Units, in consideration of employment, in consideration
of exposing Grantee to the Company’s business operations and confidential
information, and for other good and valuable consideration, the adequacy of
which consideration is hereby expressly confirmed.  Grantee further acknowledges
that the receipt of the Performance Stock Units and execution of this Agreement
are voluntary actions on the part of Grantee and that the Company is unwilling
to provide the Performance Stock Units to Grantee without including the
restrictions and covenants of Grantee contained in this Agreement. Further, the
parties agree and acknowledge that the provisions contained in Paragraphs 4 and
5 are ancillary to, or part of, an otherwise enforceable agreement at the time
the agreement is made.
 
6.           Payment.  Subject to the provisions of Paragraphs 4 and 5 of this
Agreement, and unless Grantee makes an effective election to defer receipt of
the Shares represented by the Performance Stock Units, on the Vesting Date,
Grantee shall be entitled to receive from the Company (without any payment on
behalf of Grantee other than as described in Paragraph 10) the Shares
represented by such Performance Stock Unit; provided, however, that where the
vesting of any Restricted Stock Unit occurs in connection with Grantee’s
termination without Cause, resignation for Good Reason or termination due to
Disability, Section 409A of the Code applies to the distribution in connection
with such acceleration and Grantee is a “specified employee” (determined in
accordance with Section 409A of the Code), Grantee shall be entitled to receive
the corresponding Shares from the Company on the date that is the first day of
the seventh month after Grantee’s “separation from service” with the Company
(determined in accordance with Section 409A of the Code).  Elections to defer
receipt of the Shares beyond the date of settlement provided herein may be
permitted in the discretion of the Committee pursuant to procedures established
by the Committee in compliance with the requirements of Section 409A of the
Code.
 
7.           Dividend Equivalents. Grantee shall not be entitled to receive any
cash dividends on the Performance Stock Units.  However, to the extent the
Company determines to pay a cash dividend to holders of the Common Stock, a
Grantee shall, with respect to each Performance Stock Unit, be entitled to
receive a cash payment from the Company on each cash dividend payment date with
respect to the Shares with a record date between the Grant Date and the
settlement of such unit pursuant to Paragraph 6 hereof, such cash payment to be
in an amount equal to the dividend that would have been paid on the Common Stock
represented by such unit.  Cash payments on each cash dividend payment date with
respect to the Shares with a record date prior to a Vesting Date shall be
accrued until the Vesting Date and paid thereon (subject to the same vesting
requirements as the underlying Performance Stock Units award).  Elections to
defer receipt of the cash payments in lieu of cash dividends beyond the date of
settlement provided herein may be permitted in the discretion of the Committee
pursuant to procedures established by the Company in compliance with the
requirements of Section 409A of the Code.
 
8.           Right of Set-Off.  By accepting these Performance Stock Units,
Grantee consents to a deduction from, and set-off against, any amounts owed to
Grantee that are not treated as “non-qualified deferred compensation” under
Section 409A of the Code by any member of the Imprimis Group from time to time
(including, but not limited to, amounts owed to Grantee as wages, severance
payments or other fringe benefits) to the extent of the amounts owed to the
Imprimis Group by Grantee under this Agreement.
 
9.           No Stockholder Rights.  Grantee shall have no rights of a
stockholder with respect to the Performance Stock Units, including, without
limitation, any right to vote the Shares represented by the Performance Stock
Units.
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Withholding Tax.
 
(a)           Generally.  Grantee is liable and responsible for all taxes owed
in connection with the Performance Stock Units (including taxes owed with
respect to any cash payments described in Paragraph 7 hereof), regardless of any
action the Company takes with respect to any tax withholding obligations that
arise in connection with the Performance Stock Units.  The Company does not make
any representation or undertaking regarding the tax treatment or the treatment
of any tax withholding in connection with the grant or vesting of the
Performance Stock Units or the subsequent sale of Shares issuable upon
settlement of the Performance Stock Units.  The Company does not commit and is
under no obligation to structure the Performance Stock Units to reduce or
eliminate Grantee’s tax liability.
 
(b)           Payment of Withholding Taxes.  Prior to any event in connection
with the Performance Stock Units (e.g., vesting or settlement) that the Company
determines may result in any domestic or foreign tax withholding obligation,
whether national, federal, state or local, including any employment tax
obligation (the “Tax Withholding Obligation”), Grantee is required to arrange
for the satisfaction of the minimum amount of such Tax Withholding Obligation in
a manner acceptable to the Company.  Unless Grantee elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Grantee’s acceptance of this Agreement constitutes Grantee’s
instruction and authorization to the Company to retain on Grantee’s behalf the
number of Shares from those Shares issuable to Grantee under the Award as the
Company determines to be sufficient to satisfy the Tax Withholding Obligation as
owed when any such obligation becomes due.  The value of any Shares retained for
such purposes shall be based on the Fair Market Value, as the term is defined in
the Plan, of the Shares on the date of vesting of the Performance Stock
Units.  To the extent that the Company retains any Shares to cover the Tax
Withholding Obligation, it will do so at the minimum statutory rate, but in no
event shall such amount exceed the minimum required by applicable law and
regulations.  The Company shall have the right to deduct from all cash payments
paid pursuant to Paragraph 7 hereof the amount of any taxes which the Company is
required to withhold with respect to such payments.
 
11.           Governing Law/Venue for Dispute Resolution/Costs and Legal
Fees.  This Agreement shall be governed by the laws of the State of Delaware,
without regard to principles of conflicts of law, except to the extent
superseded by the laws of the United States of America.  The parties agree and
acknowledge that the laws of the State of Delaware bear a substantial
relationship to the parties and/or this Agreement and that the Performance Stock
Units and benefits granted herein would not be granted without the governance of
this Agreement by the laws of the State of Delaware.  In addition, all disputes
relating to this Agreement shall be resolved exclusively pursuant to the terms
of Section 17 of the Employment Agreement between Grantee and the Company dated
May 2, 2013.
 
12.           Action by the Committee.  The parties agree that the
interpretation of this Agreement shall rest exclusively and completely within
the sole discretion of the Committee.  The parties agree to be bound by the
decisions of the Committee with regard to the interpretation of this Agreement
and with regard to any and all matters set forth in this Agreement.  The
Committee may delegate its functions under this Agreement to an officer of the
Imprimis Group designated by the Committee (hereinafter the “designee”).  In
fulfilling its responsibilities hereunder, the Committee or its designee may
rely upon documents, written statements of the parties or such other material as
the Committee or its designee deems appropriate.  The parties agree that there
is no right to be heard or to appear before the Committee or its designee and
that any decision of the Committee or its designee relating to this Agreement,
including, without limitation, whether particular conduct constitutes Triggering
Conduct, shall be final and binding unless such decision is arbitrary and
capricious.
 
13.           Prompt Acceptance of Agreement.  The Performance Stock Unit grant
evidenced by this Agreement shall, at the discretion of the Committee, be
forfeited if this Agreement is not manually executed and returned to the
Company, or electronically executed by Grantee by indicating Grantee’s
acceptance of this Agreement in accordance with the acceptance procedures set
forth on the Company’s third-party equity plan administrator’s web site, within
90 days of the Grant Date.
 
14.           Electronic Delivery and Consent to Electronic Participation.  The
Company may, in its sole discretion, decide to deliver any documents related to
the Performance Stock Unit grant under and participation in the Plan or future
Performance Stock Units that may be granted under the Plan by electronic
means.  Grantee hereby consents to receive such documents by electronic delivery
and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of Performance Stock Unit grants and the
execution of Performance Stock Unit agreements through electronic signature.
 
15.           Notices.  All notices, requests, consents and other communications
required or provided under this Agreement to be delivered by Grantee to the
Company will be in writing and will be deemed sufficient if delivered by hand,
facsimile, nationally recognized overnight courier, or certified or registered
mail, return receipt requested, postage prepaid, and will be effective upon
delivery to the Company at the address set forth below:
 
Imprimis Pharmaceuticals, Inc.
437 S. Hwy. 101, Suite 209
Solana Beach, CA 92075
Attention:  General Counsel
Facsimile:  858-345-1745
 
 
 

--------------------------------------------------------------------------------

 
All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Grantee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Grantee.
 
IMPRIMIS PHARMACEUTICALS, INC.
 
By:           /s/ Robert
Kammer                                                      
 
Its:           Chairman of the Board of
Directors                                                                
 


 
 
 

--------------------------------------------------------------------------------

 


 


 
ACCEPTANCE OF AGREEMENT
 
Grantee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; and (b) voluntarily and knowingly accepts this Agreement and the
Performance Stock Units granted to him or her under this Agreement subject to
all provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding “Triggering Conduct” and “Special Forfeiture/Repayment
Rules” set forth in Paragraphs 4 and 5 above.  Grantee further acknowledges
receiving a copy of the Company’s most recent annual report to stockholders and
other communications routinely distributed to the Company’s stockholders and a
copy of the Plan Prospectus pertaining to the Plan.
 
/s/ Mark L. Baum                                                      
 
Grantee’s Signature
 
May 3, 2013                                                      
 
Date
 